  8:14-cr-00367-JFB-TDT Doc # 131 Filed: 08/19/20 Page 1 of 1 - Page ID # 1046




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                      Plaintiff,                               8:14CR367


       vs.
                                                                 ORDER
TIMOTHY HICKMAN-SMITH,


                      Defendant.




       This matter is before the Court on its own motion. Defendant has filed a motion

for compassionate release, Filing No. 121. The Court ordered the probation office to

conduct an investigation and file a report, Filing No. 125, and the probation officer has

filed the same. Filing No. 130. The Court hereby orders the government to file a response

to the motion for compassionate release.

       THEREFORE, IT IS ORDERED THAT the government is hereby ordered to file a

response to the motion for compassionate release, Filing No. 121, within seven days of

the date of this Order.

       Dated this 19th day of August, 2020.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
